DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 12/15/2020 has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The disclosure is objected to because of the following informalities: 
Paragraph [0003], line 6: “use sheaths” should be changed to “use of sheaths”.  
Appropriate correction is required.

Claim Objections
Claim 9 objected to because of the following informalities:  
Line 1: “sheath has opening” should be changed to “sheath has an opening”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “generally flat in cross section” renders claim 16 (lines 1-2) indefinite.  The Examiner contends that all cross sections are inherently flat and is confused by what the Applicant intends to claim with this limitation.  The Examiner couldn’t find any supporting information in the Applicant’s specification to help with this confusion.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 2 includes the limitation “wherein the end effector and the wrist joint each include a conductive material” which is already included in claim 1 (line 12).  Therefore, claim 2 fails to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14, 16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Worrell, et al. (U.S PGPub No. 2019/0314107).
Regarding claim 1, Worrell teaches (Figure 1, element 100) a robotic surgical system (paragraphs [0041] and [0044]) comprising: (Figure 1, element 106; Figure 2, element 208 – drive housing) a robotic arm including an instrument driver (paragraph [0044] – robotic arms or “tool drivers”; paragraph [0050]), (Figure 1, elements 106 and 108; Figure 4, elements 408a-408d – drive cables, i.e., pull wires) the instrument driver including one or more drive inputs coupled to respective pull wires (paragraph [0044] – each robotic arm may include and otherwise provide a location for mounting one or more surgical tools or instruments for performing various surgical tasks on a patient; paragraphs [0066]-[0067]); and (Figure 1, element 108; Figures 4, elements 204 and 418) a conductive instrument (paragraph [0005] – surgeon can apply a current whenever the conductive portion of the instrument is in electrical proximity with the patient; paragraph [0044]; paragraph [0077]) comprising: (Figure 2, elements 202 – elongated shaft, 208) an elongate shaft coupled with the instrument driver (paragraph [0050]); (Figures 2 and 4, element 204) an end effector (paragraphs [0050] and [0059]); (Figures 2 and 4, elements 202, 204, 206 – wrist, and 408a-408d) a wrist joint connecting the elongate shaft with the end effector, the pull wires coupled with the wrist joint and configured to articulate the end effector with respect to the elongate shaft (paragraph [0050] – a wrist that couples the end effector to the distal end of the shaft; paragraph [0052], paragraph [0066] – a plurality of drive cables (i.e., pull wires) extend longitudinally and pass through the wrist to be operatively coupled to the end effector); and (Figure 4, element 422 – protective sleeve, i.e., sheath) a sheath insulating the wrist joint (paragraph [0080] – the surgical tool may further include a protective sleeve configured to insulate various live (energized) portions of the end effector (including the wrist)), (Figure 4, elements 422, 424 – cylindrical body, i.e., tubular portion; Figure 11, elements 422 and 1102) the sheath including a tubular portion comprising an insulative material and an internal support structure (paragraph [0080], paragraph [0122]-[0123] – the sleeve (i.e., sheath) may be reinforced with and otherwise include a plurality of filaments that act as material strengthening additives, i.e. internal support structure); wherein (Figure 1, element 108; Figures 4, elements 204, 206, and 418) the end effector and the wrist joint each comprise a conductive material (paragraph [0005] – surgeon can apply a current whenever the conductive portion of the instrument is in electrical proximity with the patient; paragraph [0044]; paragraph [0077]; paragraph [0080] – live (energized) portions of the end effector (including the wrist)).
Therefore, claim 1 is unpatentable over Worrell, et al.

Regarding claim 2, Worrell teaches the system of Claim 1, wherein (Figure 1, element 108; Figures 4, elements 204, 206, and 418) the end effector and the wrist joint each include a conductive material (paragraph [0005] – surgeon can apply a current whenever the conductive portion of the instrument is in electrical proximity with the patient; paragraph [0044]; paragraph [0077]; paragraph [0080] – live (energized) portions of the end effector (including the wrist)).
Therefore, claim 2 is unpatentable over Worrell, et al.

Regarding claim 3, Worrell teaches the system of Claim 1, wherein the conductive instrument is a monopolar instrument (paragraphs [0004]-[0005]). 
Therefore, claim 3 is unpatentable over Worrell, et al.

Regarding claim 4, Worrell teaches the system of Claim 1, wherein the conductive instrument is a laparoscopic instrument (paragraph [0001] – discusses laparoscopic surgery as a contemplated minimally invasive surgical procedure).
Therefore, claim 4 is unpatentable over Worrell, et al.

Regarding claim 5, Worrell teaches the system of Claim 1, wherein (Figure 9A, elements 422, 906 – contact strip, which can be made part of the sleeve) the insulative material is a silicone material (paragraph [0113] – the contact strip may be secured to or overmolded onto the inner radial surface of the sleeve; paragraph [0116] – the contact strip may be made of a silicone composite material, and may comprise a conductive material embedded in a silicone matrix).
Therefore, claim 5 is unpatentable over Worrell, et al.

Regarding claim 6, Worrell teaches the system of Claim 5, wherein (Figure 9A, elements 422 and 906; Figure 11, elements 422 and 1102) the internal support structure is encased within the silicone material (paragraph [0116] – the contact strip may comprise a conductive material embedded in a silicone matrix; paragraph [0122]-[0123] – the sleeve (i.e., sheath) may be reinforced with and otherwise include a plurality of filaments that act as material strengthening additives, i.e. internal support structure. The filaments may be arranged in a weave pattern or a fabric-like construction similar to silicone coated fabrics).
Therefore, claim 6 is unpatentable over Worrell, et al.

Regarding claim 7, Worrell teaches the system of Claim 1, wherein (Figure 4, elements 422 – sleeve, i.e. sheath, 424, 426a – distal end, 426b – proximal end) the sheath further includes a conical portion configured to cover a base of the end effector (paragraph [0080] – The body may be sized to extend over portions of the end effector.  The distal end is sized to be smaller, for the aperture 430 for the jaw members, than the proximal end which engages with the shaft adapter, therefore creating a conical shape.  Please see annotated Figure below).

    PNG
    media_image1.png
    477
    754
    media_image1.png
    Greyscale

Annotated Figure 4
	Therefore, claim 7 is unpatentable over Worrell, et al.

Regarding claim 8, Worrell teaches the system of Claim 7, wherein (Figure 4, elements 422, 424 – cylindrical body, i.e., tubular portion, 426a; Figure 11, elements 422 and 1102) the internal support structure extends into the conical portion (paragraph [0080] – the sleeve may comprise an elongate and generally cylindrical body having a first or distal end; therefore the distal end, which is part of the conical portion, is a part of the sleeve, i.e., sheath, paragraph [0122]-[0123] – the sleeve (i.e., sheath) may be reinforced with and otherwise include a plurality of filaments that act as material strengthening additives, i.e. internal support structure).
Therefore, claim 8 is unpatentable over Worrell, et al.

Regarding claim 9, Worrell teaches the system of Claim 1, wherein (Figure 4, elements 426a – distal end, 426b – proximal end, 430) a distal end of the sheath has opening with a diameter smaller than an opening of a proximal end of the sheath (paragraph [0122] – The distal end is sized to be smaller, for the aperture 430 for the jaw members, than the proximal end which engages with the shaft adapter).
Therefore, claim 9 is unpatentable over Worrell, et al.

Regarding claim 10, Worrell teaches the system of Claim 9, wherein (Figure 4, elements 422 and 424; Figure 2, element 202) the proximal end of the sheath extends at least partially over the elongate shaft (paragraph [0063]; paragraph [0080] – The body may be sized to extend over portions of the end effector, the wrist, and the shaft adapter (or alternatively the shaft when the shaft adapter is omitted)).
Therefore, claim 10 is unpatentable over Worrell, et al.

Regarding claim 11, Worrell teaches the system of Claim 1, wherein (Figure 4, elements 206, 422, 426b – proximal end, inherently includes internal ring - Paragraph [0166] and Figure 22 of the instant application was used to determine an interpretation of the internal ring of the tubular portion; 428 – radial shoulder, i.e. corresponding ring of the wrist joint) the tubular portion includes an internal ring and the wrist joint includes a corresponding ring that retains the sheath in position on the wrist joint (paragraph [0050], [0080] – the proximal end engages or comes into close contact with a radial shoulder defined on the shaft adapter.  When the sleeve is properly positioned (installed), electrical current can only be conducted to patient tissue as intended.).
Therefore, claim 11 is unpatentable over Worrell, et al.

Regarding claim 12, Worrell teaches the system of Claim 1, wherein (Figure 11, element 1102) the internal support structure is a braided structure formed of interwoven strands (paragraph [0122]-[0123] – The filaments may comprise, for example, braded or non-braided polymer strands, metal strands, elastomer strands, LCD monofilaments, or any combination thereof).
Therefore, claim 12 is unpatentable over Worrell, et al.

Regarding claim 13, Worrell teaches the system of Claim 12, wherein (Figure 11, element 1102) the interwoven strands of the braided structure comprise monofilament (paragraph [0122]-[0123] – the filaments may comprise liquid crystal polymer (LCD) monofilaments).
Therefore, claim 13 is unpatentable over Worrell, et al.

Regarding claim 14, Worrell teaches the system of Claim 12, wherein (Figure 11, elements 422 and 1102) the interwoven strands of the braided structure are multifilament (paragraph [0122]-[0123] – The sleeve may be reinforced with and otherwise include a plurality of filaments, i.e., multifilament).
Therefore, claim 14 is unpatentable over Worrell, et al.

Regarding claim 16, Worrell teaches the system of Claim 12, wherein (Figure 11, elements 422 and 1102) the interwoven strands of the braided structure are generally flat in cross section (paragraph [0122] – Cross sections of the braided structure would inherently be flat).
Therefore, claim 16 is unpatentable over Worrell, et al.

Regarding claim 19, Worrell teaches the system of Claim 12, wherein (Figure 11, elements 422 and 1102) the braided structure includes one of a 1:1, 2:1, and 2:2 braid pattern (paragraph [0122] – weave pattern would inherently include one of a 1:1, 2:1, and 2:2 braid pattern).
Therefore, claim 19 is unpatentable over Worrell, et al.

Regarding claim 20, Worrell teaches the system of Claim 1, wherein (Figure 2, element 202; Figure 4, elements 422, 424, 426a – distal end, 426b – proximal end, 430) a diameter of the tubular portion varies from a first end to a second end of the tubular portion and is configured to match contours of the wrist joint (paragraph [0063]; paragraph [0080] – The body may be sized to extend over portions of the end effector, the wrist, and the shaft adapter (or alternatively the shaft when the shaft adapter is omitted); paragraph [0122] – The distal end is sized to be smaller, for the aperture 430 for the jaw members, than the proximal end which engages with the shaft adapter).
Therefore, claim 20 is unpatentable over Worrell, et al.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Worrell, et al. (U.S PGPub No. 2019/0314107).  The paper “Metallic Braided Structure: The Mechanical Modeling” by Rial, et al. (1/28/2015) (attached and hereinafter Rial) is relied upon as evidence.
Regarding claim 15, Worrell teaches the system of Claim 12, as indicated hereinabove.  Worrell does not explicitly state the limitation of instant claim 15, that is wherein the interwoven strands of the braided structure are circular in cross section.
Worrell does teach (Figure 11, elements 422 and 1102) that the sleeve may be reinforced with and otherwise include a plurality of filaments that act as material strengthening additives (paragraph [0122]).  Worrell teaches (Figure 11, elements 422 and 1102) that the filaments may comprise, for example, braided or non-braided polymer strands, metal strands, elastomer strands, liquid crystal polymer (LCD) monofilaments, or any combination thereof (paragraph [0122]).
Rial teaches a study where the mechanical behavior of braided metallic structures used in the pipe industry were investigated (abstract).  Rial teaches that in a model of the metallic wire, the wire’s diameter is small and has a circular cross-section (Section 3.1 The Micro-Scale Approach).  Rial also teaches (Figure 2) generating the micro-scale model, where it is seen that the strands of the braided structure are circular in cross section.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the interwoven strands of the braided structure are circular in cross section, as Rial shows that such a feature is typical of a braided metallic structure.  One of ordinary skill in the art would have also realized that the metal strands mentioned by Worrell can include metal wires, which inherently have a circular cross section.
Therefore, claim 15 is unpatentable over Worrell, et al. and Rial, et al.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Worrell, et al. (U.S PGPub No. 2019/0314107).  The article “Everything You Need To Know About Polypropylene (PP) Plastic” by Creative Mechanisms Staff (5/4/2016) (attached and hereinafter Creative) is relied upon as evidence.
Regarding claim 17, Worrell teaches the system of Claim 12, as indicated hereinabove.  Worrell does not explicitly teach the limitation of claim 17, that is wherein the interwoven strands of the braided structure comprise polypropylene.
Worrell does teach (Figure 11, elements 422 and 1102) that the sleeve may be reinforced with and otherwise include a plurality of filaments that act as material strengthening additives (paragraph [0122]).  Worrell teaches (Figure 11, elements 422 and 1102) that the filaments may comprise, for example, braided or non-braided polymer strands, metal strands, elastomer strands, liquid crystal polymer (LCD) monofilaments, or any combination thereof (paragraph [0122]).
Creative teaches that polypropylene is a thermoplastic “addition polymer” made from the combination of propylene monomers.  Creative teaches that is used for a variety of applications including for plastic parts for various industries.  Creative teaches that it is one of the most commonly produced plastics in the world.  Creative teaches that polypropylene has characteristics of elasticity, toughness, and fatigue resistance (What are the characteristics of polypropylene?).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the feature of the interwoven strands of the braided structure to comprise polypropylene.  One of ordinary skill in the art would have recognized that Worrell teaches that the strands can include polymer and that polypropylene is a polymer.  One of ordinary skill in the art would have desired to use polypropylene because it is one of the most common plastics in the world and because it has characteristics of elasticity, toughness, and fatigue resistance, which would be beneficial for its purpose of acting as a strengthening additive.
Therefore, claim 17 is unpatentable over Worrell, et al. and Creative. 

Regarding claim 18, Worrell teaches the system of Claim 12, as indicated hereinabove.  Worrell does not explicitly teach the limitation of instant claim 18, that is wherein the interwoven strands of the braided structure comprise nylon.
Worrell does teach (Figure 11, elements 422 and 1102) that the sleeve may be reinforced with and otherwise include a plurality of filaments that act as material strengthening additives (paragraph [0122]).  Worrell teaches (Figure 11, elements 422 and 1102) that the filaments may comprise, for example, braided or non-braided polymer strands, metal strands, elastomer strands, liquid crystal polymer (LCD) monofilaments, or any combination thereof (paragraph [0122]).
Creative teaches that although polypropylene is slippery at the molecular level it does have a relatively high coefficient of friction, which is why acetal, nylon, or PTFE would be used instead.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented the feature of the interwoven strands of the braided structure to comprise nylon.  One of ordinary skill in the art would have recognized that Worrell teaches that the strands can include polymer and that nylon is a type of polymer.  One of ordinary skill in the art would desire to use nylon because of its lower coefficient of friction, which will allow for greater flexibility of the sheath by preventing less friction between the strands and the surrounding insulative material.
Therefore, claim 18 is unpatentable over Worrell, et al. and Creative.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Biggs, et al. (U.S PGPub No. 2018/0049800) teaches a boot for an articulable electrosurgical instrument having a conductor.  Park (U.S PGPub No. 2016/0175060) teaches a reusable surgical instrument with single-use tip and integrated tip cover.  Crews, et al. (U.S PGPub No. 2014/0316401) teaches sheath assemblies for electrosurgical instruments.  Trudel, et al. (U.S Patent No. 10,856,930) teaches a boot for an electrosurgical instrument.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL TAYLOR HOLTZCLAW whose telephone number is (571)272-6626. The examiner can normally be reached Monday-Friday (7:30 a.m.-5:00 p.m. EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.T.H./
M Taylor HoltzclawExaminer, Art Unit 3792                                                                                                                                                                                                        
/JOSEPH M DIETRICH/Primary Examiner, Art Unit 3792